DETAILED ACTION
Status of Claims 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission for Application #16/965,966, filed on 12/29/2021, has been entered.  The following is a NON-FINAL OFFICE ACTION in response to the request for continued examination.
Claims 1-20 are pending and have been examined. 



		


					Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to ineligible subject matter.  The rationale for this finding is explained below. 
Per Step 1 of the analysis, in the instant case, independent claims 1, 8, and 15 are directed to statutory subject matter.  Claim 8 claims a method, or process.  A process is a 
Per Step 2A, Prong 1 of the analysis, the examiner now identifies any abstract ideas that the claims are directed to. Claims 1, 8, and 15 are directed to “generating an asset ontology, obtaining current transaction information associated with a current transaction, updating, in response to obtaining the current transaction information, a subscriber profile based on the current transaction information, selecting, in response to the updating the subscriber profile, one or more subscriber roles based on the updated subscriber profile, the one or more subscriber roles being dynamically generated based on a threshold value and the subscriber profile, identifying, in response to the selecting the one or more subscriber roles, one or more assets based on the one or more subscriber roles and the asset ontology, dynamically generating, in response to the identifying the one or more assets, one or more incentives based on the one or more assets.”  Therefore, the claims are determined to be directed to an abstract idea, namely a mental process.  A mental process, as described in the January 7th 2019 Patent Eligibility Guidance from page 52 of the Federal Register includes such as “concepts performed in the human mind including an observation, evaluation, judgment, opinion.”  The claim steps could easily be done mentally or using a pen and paper by a human operator with access to the transaction data and the user profile.  The generation of an asset ontology could easily be done mentally with aid of a pen and paper.  The obtaining of transaction data is simply any accessing of data during the mental process.  The selecting and identifying steps are clearly mental steps that could be done simply by analyzing and evaluating the data and the one or more subscriber roles being dynamically generated based on a threshold value and the subscriber profile is also considered part of the mental process that is simply being automated by a computer, as a human operator could dynamically make a judgment about a customer based on their apparent mood, verbal cues, what they are buying, or other factors as well as historic profile and determine whether to adjust a discount amount.  Therefore, it is determined that the claims are directed to an abstract idea, namely a mental process.    
Per Step 2A, Prong 2 of the analysis, the examiner must now identify if the abstract idea is integrated into a practical application.  The additional claim elements beyond the abstract idea include the providing and presenting of the incentive.   This step is considered “receiving and/or transmission of data over a network” is also listed in the MPEP 2106.05 (d) (ii) as an example of computer functioning that is considered "well-understood, routine, and conventional," citing Symantec- see “receiving or transmitting data over a network,” Ultramercial, and buySAFE v Google. The examiner does not consider the receiving and providing of data a practical application.  The claims also recite the actual obtaining of the transaction information and updating of the profile data based on the transaction data.  The “receiving, processing, and storage of data” is also listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning (see Alice Corp- electronic recordkeeping, Versata v SAP- storing and retrieving information in a memory).  The claims also recite one or more processors an an “API.”  However, the processors and “API” are recited at a high level of generality and recite only generic 
Per Step 2B of the analysis, the examiner must now consider if the claims, either individually or as a whole ordered combination, include limitations that are “significantly more” than the abstract idea because the claims include one or more of an improvement to another technology, and improvement to the technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  This would include elements that are more than what is considered to be “well-understood, routine, and conventional” in the related arts.  The additional claim elements beyond the abstract idea include the providing and presenting of the incentive.   This step is considered “receiving and/or transmission of data over a network” is also listed in the MPEP 2106.05 (d) (ii) as an example of computer functioning that is considered "well-understood, routine, and conventional," citing Symantec- see “receiving or transmitting data over a network,” Ultramercial, and buySAFE v Google.  The claims also recite the actual obtaining of the Alice Corp- electronic recordkeeping, Versata v SAP- storing and retrieving information in a memory).  The claims also recite one or more processors and an API.  However, the processors and API are recited at a high level of generality and recite only generic computers used to automate the invention, and not a particular machine or transformation (see MPEP 2106.05 (b) and (c)).  The processor and API are used as a tool to automate the abstract idea.  At the time of the invention, namely 2018, the use of API’s to automate known functionalities is well known in the computer arts.  Finally, the providing of the incentives at substantially a same time as the current transaction is processed at the POS is considered part of the providing step and conventional computer functioning in combination with part of the abstract idea, as the mental process of selecting an incentive and then conventional activity such as providing it at the POS at substantially the same time as the transaction processing (such as “checking out”) is simply a timing decision that could be done mentally, such as at a Costco in which checkout can take 10 minutes and incentives and offers are often presented to the customer during checkout once the customer card is scanned by a human operator with a scanner separate from the cashier.       
When considered as an ordered combination, the examiner sees only the logical steps necessary to carry out the abstract idea, namely obtaining and updating the data, performing several evaluation and selection steps, and then presenting the incentive.    There is no technical step or combination of additional elements that goes beyond simply the logical steps to perform the function.  So, the consideration of the ordered combination do not change the status of the claims as "not having significantly more than the abstract idea itself."
When considering the dependent claims, claim 2 further limits the asset ontology, and therefore the step is considered part of the abstract idea, as weighted links could still be incorporated mentally using a pen and paper.  Claim 3 is considered conventional computer functioning, as “receiving, processing, and storage of data” is also listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning (see Alice Corp- electronic recordkeeping, Versata v SAP- storing and retrieving information in a memory).  Claim 4 is considered part of the abstract idea, as it simply repeats the updating step periodically based on more available data.  Claims 5 and 6 are considered insignificant extra-solution activity, as the type of asset or incentive does not change the nature of the invention or the analysis (see MPEP 2106.05 (g)).  Claim 7 is considered an extension of the abstract idea, as evaluating redemption data to make a determination of incentive effectiveness could be done mentally with or without pen and paper with access to the redemption data.
Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory and/or ineligible subject matter.  See Alice Corporation Pty. Ltd. Vs. CLS Bank International et al., 2014 (please reference link to updated publically available Alice memo at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and more recently  https://www.federalregister.gov/articles/2014/12/16/2014-29414/2014-interim-guidance-on-patent-subject-matter-eligibility.   



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-6, 8, 12-13, 15, and 19-20 are rejected under 35 USC § 103 as being unpatentable over Mardikar, Pre-Grant Publication No. 2012/0158503 A1 in view of Zoldi, et al., Pre-Grant Publication No. 2018/0197200 A1 and in further view of Chavez, Pre-Grant Publication No. 2019/0230163 A1.
Regarding Claims 1, 8, and 15, Mardikar teaches:
A method (point of sale  (see at least such as [0059] in which the system facilitates purchases and targets users who have items in the cart for checkout, and the system is therefore a point of sale system) computing system) (medium)…comprising:
an application programming interface (see at least [0024] and [0033] in which the user system and merchant system can be implemented via API’s and in which an installed application on the merchant system can interface with various API’s; the examiner notes that the applicant’s filed specification only mentions an API once, at [0038], in which some or all of the functionalities can be incorporated into the system via API, therefore the broadest reasonable interpretation is taken in the examination of the claim and since the reference teaches that the merchant system and user system could be implemented via API, under broadest reasonable interpretation any or all of the functionalities could be performed via the API) 
obtaining… current transaction information associated with a current transaction, the current transaction information being obtained in response to the current transaction being processed by the  point of sale computing system (see [0034], [0039]-[0040] in 
updating… in response to the obtaining the current transaction information, a subscriber profile based on the current transaction information (see [0031], [0039]-[0040], and [0059]-[0060] in which the profile is updated with the current browsing and transaction data)
selecting… in response to the updating the subscriber profile, one or more subscriber roles based on the updated subscriber profile, the one or more subscriber roles being dynamically generated based on the subscriber profile (see at least [0040] and [0061]-[0062] in which based on current real-time activity, a subscriber role [in this reference called persona or mood] is selected for use in targeting offers and other content; see especially [0062] which makes clear the dynamic nature in stating that “in another aspect, the mood of the user in real time may be adjusted based on navigation behavior during a certain period of time to provide deviations and/or variations in marketing to the user.”)
identifying…, in response to the selecting the one or more subscriber roles, one or more assets based on the one or more subscriber roles (see [0062]-[0064], including [0063] which makes clear that the subscriber role for the current targeting is selected based on recent updated user profile activity and current transaction data) 
dynamically generating…, in response to the identifying the one or more assets, one or more incentives based on the one or more assets (see [0043], [0059], and [0062]-[0064] in which offers are  generated for presentation in real-time in response to a user checkout event and in response to user profile and characteristic analysis; see also 
providing…, in response to the selecting the one or more incentives, the one or more incentives to a subscriber system, thereby causing the subscriber system to present the one or more incentives at substantially a same time as the current transaction is processed by the point of sale system (see [0059] and [0062]-[0064] in which the offers are presented to the user, including in [0063] in which the offers can clearly be associated with the current transaction and transaction data, which would inherently mean the offer would be presented at substantially the same time, such as when the user is on the checkout page of a website)
Mardikar, however, does not appear to specify:
generating… an asset ontology
identifying…one or more assets based on the asset ontology
Zoldi  teaches:
generating… an asset ontology (see [0030] and [0034]-[0035] which teaches generation and use of an item hierarchy which is considered an asset ontology) 
identifying…one or more assets based on the asset ontology (see [0030] and [0034]-[0035] which teaches generation and use of an item hierarchy which is considered an asset ontology; see also abstract and [0112] in which the user profile, which includes the item hierarchy, is used to select offers to target to the user) 
It would be obvious to one of ordinary skill in the art to combine Zoldi with Mardikar because Mardikar already uses user profile data including past and present user purchase and other user data to infer products and items to target offers for, and using an asset ontology would allow for a structured reference for product selection related to or beyond the immediate identified item.
Mardikar and Zoldi, however, does not appear to specify:
the one or more subscriber roles being generated based on a threshold value
Chavez teaches:
the one or more subscriber roles being generated based on a threshold value (see [0083] in which the user is dynamically assigned a persona if the confidence score of that persona for the user is above a predetermined threshold value)
It would be obvious to one of ordinary skill in the art to combine Chavez with Mardikar and Zoldi because Mardikar already uses user profile data including past and present user purchase and other user data to infer products and items to target offers for, and also identifies personas and moods for a user based on dynamic subscriber profile data, but does not use a threshold value to determine whether to assign a dynamic persona, and doing so would allow for a better determination based on an objective threshold value that could be determined based on past success of subscriber role assignment or other data.  

Regarding Claims 5, 12, and 19, the combination of Mardikar, Zoldi, and Chavez teaches:
the method of claim 8…
Mardikar further teaches:
wherein the one or more assets include any of one or more products, services, and events (see [0061]-[0063])

Regarding Claims 6, 13, and 20, the combination of Mardikar, Zoldi, and Chavez teaches:
the method of claim 8…
Mardikar further teaches:
wherein the one or more incentives include one or more redeemable promotional offers (see [0063]-[0064])


Claims 2-4, 9-11, and 16-18 are rejected under 35 USC § 103 as being unpatentable over Mardikar, Pre-Grant Publication No. 2012/0158503 A1 in view of Zoldi, et al., Pre-Grant Publication No. 2018/0197200 A1 and in further view of Chavez, et al., Pre-Grant Publication No. 2019/0230163 A1 and in further view of Yildiz, et al., Pre-Grant Publication No. 2013/0218887 A1.
Regarding Claims 2, 9, and 16, the combination of Mardikar, Zoldi, and Chavez teaches:
the method of claim 8…
Mardikar, Zoldi, and Chavez, however, does not appear to specify:
wherein the asset ontology comprises a weighted node graph including one or more asset nodes, one or more non-asset nodes, and at least one weighted link between a particular asset node of the one or more asset nodes and a particular non-asset node of the one or more non-asset nodes
Yildiz teaches:
wherein the asset ontology comprises a weighted node graph including one or more asset nodes, one or more non-asset nodes, and at least one weighted link between a particular asset node of the one or more asset nodes and a particular non-asset node of the one or more non-asset nodes (see Abstract, [0003]-[0008], [0015], [0041]-[0044], and [0061] in which a weighted node graph with links with particular weights is used to 
It would be obvious to one of ordinary skill in the art to combine Yildiz with Mardikar, Zodli, and Chavez because Zoldi already teaches an item hierarchy for use in identifying assets for targeting, and it includes non-asset information, and using a graph with nodes and weights would allow for identification of multiple inter-related nodes in a manner well-organized and easily accessible for identification of assets for targeting.


Regarding Claims 3, 10, and 17, the combination of Mardikar, Zoldi, Chavez, and Yildiz teaches:
the method of claim 9…
Markidar further teaches:
subscriber roles (see at least [0040] and [0061]-[0062] in which based on current and recent activity, a subscriber role [in this reference called persona or mood) is selected for use in targeting offers and other content)
Zoldi further teaches:
wherein the identifying the one or more assets further includes receiving the one or more subscriber roles as input values for the asset ontology, traversing the item hierarchy based on the input values, and identifying the one or more assets based on the traversal (see [0030] and [0034]-[0035] which teaches generation and use of an item hierarchy which is considered an asset ontology and identification of a segment such as “wealthy urban,” which is a type of subscriber role) 
Yildiz 
wherein the identifying the one or more assets further includes traversing the graph based on the input values, and identifying the one or more assets based on the traversal (see Abstract, [0003]-[0008], [0015], [0041]-[0044], and [0061] in which a weighted node graph with links with particular weights is used to identify particular interests, such as for a product, for targeting, and the nodes can be assets as well as non-assets like a category or a demographic linked to an asset)
It would be obvious to one of ordinary skill in the art to combine Yildiz with Mardikar, Zodli, and Chavez because Zoldi already teaches an item hierarchy for use in identifying assets for targeting, and it includes non-asset information, and using a graph with nodes and weights would allow for identification of multiple inter-related nodes in a manner well-organized and easily accessible for identification of assets for targeting.

Regarding Claims 4, 11, and 18, the combination of Mardikar, Zoldi, Chavez, and Yildiz teaches:
the method of claim 9…
Zoldi further teaches:
progressively updating, based on subsequent transaction information, the asset ontology  (see [0030], [0038], and [0043]
It would be obvious to one of ordinary skill in the art to combine Zoldi with Mardikar because Mardikar already uses user profile data including past and present user purchase and other user data to infer products and items to target offers for, and using an asset ontology would allow for a structured reference for product selection related to or beyond the immediate identified item.
Yildiz 
progressively updating, based on subsequent transaction information, the asset ontology to include any of one or more new nodes, new links, and modified link weights (see Abstract, [0003]-[0008], [0015], [0041]-[0044], and [0061])
It would be obvious to one of ordinary skill in the art to combine Yildiz with Mardikar, Zodli, and Chavez because Zoldi already teaches an item hierarchy for use in identifying assets for targeting, and it includes non-asset information, and using a graph with nodes and weights would allow for identification of multiple inter-related nodes in a manner well-organized and easily accessible for identification of assets for targeting.


Claims 7 and 14 are rejected under 35 USC § 103 as being unpatentable over Mardikar, Pre-Grant Publication No. 2012/0158503 A1 in view of Zoldi, et al., Pre-Grant Publication No. 2018/0197200 A1 and in further view of Chavez, et al., Pre-Grant Publication No. 2019/0230163 A1 and in further view of Apple, et al., Pre-Grant Publication No. 2007/0038516 A1.
Regarding Claims 7 and 14, the combination of Mardikar, Zoldi, and Chavez teaches:
the method of claim 8…
Mardikar, Zoldi, and Chavez, however, does not appear to specify:
determining whether the one or more incentives have been redeemed by the subscriber 
system
determining a result of an incentive campaign based on the determining whether the one or more incentives have been redeemed by the subscriber system
Apple teaches:
determining whether the one or more incentives have been redeemed by the subscriber 
system and determining a result of an incentive campaign based on the determining whether the one or more incentives have been redeemed by the subscriber system (see [0629], [0842]-[0847], [0933]-[0934], and [1191]-[1195] in which user advertisement response such as conversions are tracked and ROI for the campaign is calculated based on the conversion rate)
It would be obvious to one of ordinary skill in the art to combine Apple with Mardikar, Zoldi, and Chavez because Mardikar already teaches analysis of user purchase data as well as offer targeting data for further marketing and analysis in [0065]-[0069], but does not specifically discuss redemption of incentives, and using redemptions as a measure of campaign success would measure not only impressions, but actual user response, since the purpose of offer campaigns are usually for the user to then redeem the offer, giving a better measure of campaign success based on the goal.


Response to Arguments
Regarding the rejections based on 35 USC 101
Regarding the applicant’s argument on pages 7-8 of the response that the claims are eligible under Step 2A, Prong 2 of the analysis because by including an API the claims represent an improvement in the functioning of the computer, as the API allows a point of sale computing system to efficiently perform the recited functionality with limited computing resources and without requiring a lot of locally installed and executed applications, and the claims recite a specific configuration for an improved point of sale system:
First of all, the examiner points out that the computer functioning is not improved, as the processor and memory are operating in the manner that they would be expected to, and there are no improvement in such as processing speed and efficiency as would be found in the Enfish decision as a result of the use of the self-referential table.  The API does not improve BASCOM, which sets it apart from the prior art and which allows for a new and improved functionality, such as the server-side individualized internet filtering of BASCOM.
Regarding the applicant’s argument on pages 8-9 of the response that the claims are eligible under Step 2B of the analysis because the claims recite significantly more as they require an API an API provides such features and functionality that are neither well-known, routine, or conventional:
  The examiner responds that the limitations are not significantly more only because they are performed “by an API.”  The use of the API is considered conventional computer functioning, as the API is recited at a high level of generality and is used on a conventional and generic manner to automate the mental steps of the abstract idea.  It is not a particular machine or transformation (see MPEP 2106.05 (b) and (c)).  Further, the applicant simply states that “using an API of a point of sale system to provide such features and functionality are neither well-known, routine, nor conventional in the art, and are outside the scope of the 
The examiner further points out that there is no description in the applicant’s filed specification of a special purpose API or any kind of improvement in functionality or special features facilitated by the API.  Instead, the API is only briefly described in [0038] of the specification in describing that the functionalities of the system could be incorporated into the computing system either via an API or directly installed onto the system.  The examiner considers this a generic recitation at a high level of generality.
Further, as discussed in the body of the 101 rejection above, the API dynamically generating a subscriber roles based on a threshold value and a subscriber profile (the limitation brought in by amendment) is considered to be using the computer as a tool to automate the abstract idea, as these steps describe what could be done mentally by a human operator, as such as a store owner at a point of sale could dynamically evaluate a customer including their apparent mood, what they are purchasing, verbal cues, etc., and based on their level of mood or other cues determine whether or not to dynamically adjust an incentive such as offering the customer a 3 for 1 special instead of a 2 for 1 special, since they seem hesitant to buy the product otherwise or seem to be more down than usual.
 Therefore, the arguments are not persuasive and the rejection is sustained.       


   Regarding the rejections based on 35 USC 103
The arguments regarding the 103 rejection have been considered in light of the applicant’s amendments to the claims, but are MOOT in light of the new grounds of rejection necessitated by the amendments.

   Regarding the rejections based on 35 USC 112, 1st paragraph
The applicant’s amendments to the claims have overcome the rejection and the rejection has been withdrawn.


Conclusion
The following prior art reference was not relied upon in this office action but is considered pertinent to the applicant’s invention:
Knight, et al., Patent No. 9,788,777 B1- a mood model is updated based on mood scores for a particular user being at least at a threshold level at Column 48, lines 29-61.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 	/LUIS A BROWN/           Primary Examiner, Art Unit 3682